Title: To Benjamin Franklin from Courtney Melmoth, 30 [March] 1778
From: Melmoth, Courtney
To: Franklin, Benjamin


Sir,
Paris, hotel d’orleans. [March] 30. 1778
Mr. Dubourg has this Morning again express’d his Inclination and desire to translate the little Pamphlet I sent you last Week. He offers to get it printed at the Royal Press by consent of the Society; but these testimonies of approbation from one Quarter, avail little to the author’s satisfaction, if his Labours do not seem in any degree, or by any Effort, an object to Mr. Dean and Dr. Franklin. However, my wishes will be ever warm, should my Writings be ineffectual. I am always Sir Your most obedient Servant
Courtney Melmoth.

PS. Mrs. Melmoth is ill of a fever or I would pay my Respects personally.
NB I have no second Copy of the Pamphlet or would not trouble you Sir to send the Original. Should it be thought worth a passage to America I would transcribe 2 or 3 Copies myself for that purpose.

 
Addressed: A Monsieur / Monsieur Franklin / A Passi
Endorsed: Courtney Melmoth / Paris.
